Citation Nr: 1113203	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  10-19 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or on housebound status.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from August 1942 to October 1945.  He is a former prisoner of war (POW).  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or on housebound status.  

In January 2011, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  During the hearing, the veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The impairment resulting from the Veteran's service-connected disabilities is such that he requires the care or assistance of another on a regular basis.  


CONCLUSION OF LAW

The requirements for special monthly compensation on account of being in need of aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.350, 3.352 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38  U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veteran Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the effective date to be assigned, the RO will address this matter in effectuating the award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

II.  Decision  

The Veteran seeks special monthly compensation based upon the need for regular aid and attendance and for being housebound.  At the January 2011 hearing, the Veteran testified that he requires the regular aid and attendance of another person due to his service-connected disabilities to help him get dressed, assist with bathing and overall personal hygiene, prepare his food, take him to and from his medical appointments, perform household chores, and handle his finances.  He currently resides with his daughter, who is his "everything."  

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a), 38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2010); 38 C.F.R. § 3.350(b)(3) (2010).  The following factors will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustments of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a) (2010).

A finding that the Veteran is "bedridden" will provide a proper basis for the determination.  Bedridden will be that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that a Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  Id.  

The particular personal functions that the Veteran is unable to perform are considered in connection with the Veteran's condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

At present, the Veteran is service-connected for the following disabilities:  traumatic arthritis of the back with fused right S1 and removal of the coccyx bone, rated as 40 percent disabling; posttraumatic stress disorder (PTSD), rated as 30 percent disabling; arteriosclerotic heart disease with angina, rated as 30 percent disabling; frozen right foot, rated as 20 percent disabling; residuals of a gunshot wound to the lower abdomen with involvement of muscle group XIX, rated as 10 percent disabling; and functional bowel disorder with residuals of dysentery and diverticulosis, rated as 10 percent disabling.  TDIU has been granted from November 18, 1993, and the Veteran has a combined disability evaluation of 80 percent.  

In January 2010, the Veteran was afforded a VA examination.  He reported living with his adult daughter on the first floor of her home and being independent with toileting, dressing, and feeding himself.  He admitted to not being able to clean, shop, or do laundry for himself.  On a typical day, the Veteran stated that he gets up out of bed, goes to the bathroom, bathes, gets dressed, eats his breakfast, sits and does crossword puzzles, reads the newspaper, eats his lunch, talks on the phone with his daughter, watches television, eats his dinner, watches more television, and goes to bed.  Based on his recitation of a typical day, the VA examiner considered the Veteran essentially housebound.  

Upon physical examination, the VA examiner noted that the Veteran's serious breathing problem is his main impediment, as it was recognized by the examiner during the interview portion of the examination.  The VA examiner also observed that the Veteran can only walk 15 to 20 feet before he has to stop and rest, and he is on continuous oxygen via a nasal cannula.  He was diagnosed with severe chronic obstructive pulmonary disease/emphysema on continuous oxygen, moderate low back pain, hypertension, obstructive sleep apnea, and a pacemaker with a history of a left lobectomy.  The VA examiner indicated that the Veteran presently does not need skilled nursing care, but needs assistance with some of his activities of daily living, including cooking, shopping, cleaning, laundry, bathing, and dressing.  
In light of the severity of the Veteran's multiple service-connected disabilities, the Board finds that the combination of such service-connected and nonservice-connected disabilities is enough, in and of themselves, to necessitate assistance from another person.  Thus, the criteria for special monthly compensation based on the need for regular aid and attendance are met.  Notwithstanding the fact that the Veteran is not service-connected for his COPD, his documented history of the disability associated with his service-connected traumatic arthritis of the back with fused right S1 and removal of the coccyx bone, PTSD, arteriosclerotic heart disease with angina, frozen right foot, residuals of a gunshot wound to the lower abdomen with involvement of muscle group XIX, and functional bowel disorder with residuals of dysentery and diverticulosis, have cumulatively rendered him in need of the regular aid and assistance of another.  Furthermore, the January 2010 VA examiner found that the Veteran is housebound.  At that time, the examiner indicated that while skilled nursing was not required, the Veteran did need assistance with activities of daily living, including cooking, bathing and dressing.  At the hearing, the Veteran and his daughter credibly testified that he now requires the regular aid and attendance of another person due to his service-connected disabilities.  Thus, based upon the evidence of record, the Board finds that the Veteran's service-connected disabilities render him so helpless as to require the aid and attendance of another.  Accordingly, the criteria for special monthly compensation based on the need for regular aid and attendance have been met.

The Board also notes that the fact that the Veteran's daughter is currently providing some assistance with his activities of daily living does not negate the fact that he requires the assistance of another.  The performance of the necessary aid and attendance service by a relative or other member of the household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352 (c) (2010).

As to whether the Veteran is entitlement to special monthly compensation based on being housebound, the Board has found that the Veteran is indeed so helpless as to need regular aid and attendance, and an award of special monthly compensation based upon this need is warranted.  Because the aid and attendance benefit is paid at a higher rate than the housebound benefit, the claim for housebound benefits is rendered moot, and no further analysis is required.  


ORDER

Special monthly compensation based on the need for regular aid and attendance of another person is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


